The judge was requested to charge the jury — ■
1st. That the notice in this case to the sheriff was insufficient.
2d. It was insufficient, inasmuch as what is alleged to be notice was not given by the party owner, or any one authorized by him; and inasmuch as Mr. Frenaye did not give notice of any intended attack, but merely expressed his apprehension that if the church was burnt the school-house would be destroyed.
3d. That the notice must be distinct and explicit in stating an intended attack, or intention to collect a mob for that purpose.
4th. That the firing from the school-house was improper and illegal.
5th. That if there was improper or illegal conduct from the parties in possession, the plaintiff cannot recover.
6th. That if the persons in charge of the house invited others to enter with arms, to be used against the crowd, and those persons did so, they became parties to the riot, and their improper or illegal conduct is a bar to the plaintiff’s recovery.
The learned judge charged, that if the facts sworn to are true, the sheriff had sufficient notice of the apprehended danger. Also, that if the shots were not fired from the building before the mob attacked it, the firing was justifiable. That the building was a dwelling-house, and castle for family defence; and that a homicide in resistance of a felony is justifiable, especially if committed in the night. That it was justifiable to introduce men and arms into the house, as the exercise of a freeman’s privilege, whether there was an apprehension of danger or not; and that if the mob was not fired on till after it had begun the attack, this part of the defence had failed.
The errors assigned were, the overruling the testimony offered; the charge as to the notice being sufficient either in form or by the proper person ; the defect in the declaration, in not setting forth the ward.